Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted January 03, 2022, was received.
Amended claims 1-12, filed January 03, 2022, are pending and have been fully considered.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1-12 are allowed.  
The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including an apparatus for making a wax-coated candle wick assembly comprising: a wax applicator which includes a wax applicator channel having an inlet and an outlet, the wax applicator channel being sized and configured to receive therein a multiple candle wick construction having first and second spaced apart candle wicks and a ladder filament connected to and extending back and forth between the first and second candle wicks so as to establish respective crossing portions that are spaced apart from one another along a lengthwise direction of the wick construction; a forming device positioned relative to the inlet of the wax applicator channel which is sized and configured to assist in folding the candle wick construction about a longitudinal axis thereof and into a generally U-shaped configuration; and a conveyance system 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Latosha Hines/Primary Examiner, Art Unit 1771